                            Case 2:20-mc-00016-UA Document 5-1 Filed 05/15/20 Page 1 of 3 Page ID #:15




                        1 Jonah A. Grossbardt (State Bar No. 283584)
                          SRIPLAW
                        2 1801 Century Park East
                        3 Suite 1100
                          Los Angeles, CA 90067
                        4
                          323.364.6565 – Telephone
                        5 561.404.4353 – Facsimile
                        6 jonah.grossbardt@sriplaw.com
                        7 Attorney for Plaintiff
                        8 DOUGLAS KIRKLAND
          NEW YORK




                        9                         UNITED STATES DISTRICT COURT
                       10
                                                 CENTRAL DISTRICT OF CALIFORNIA
                       11
         TENNESSEE




                       12                                   WESTERN DIVISION
                       13
                              DOUGLAS KIRKLAND,                                Case No.: 2:20-mc-00016-UA
SRIPLAW
 FLORIDA




                       14
                       15                                     Plaintiff,       WRIT OF GARNISHMENT
                       16
          GEORGIA




                              v.
                       17
                       18     KFIR MOYAL ART GALLERY INC.
          CALIFORNIA




                       19                                  Defendants.
                       20
                       21
                          TO: The Cool Heart, LLC
                       22
                              9663 Santa Monica Boulevard #1150
                       23     Beverly Hills, CA 90210
                       24
                       25          YOU ARE COMMANDED to summon the garnishee, to serve an answer to
                       26 this writ on SRIPLAW, whose address is, 1801 Century Park East Suite 1100, Los
                       27 Angeles, CA 90067 within 20 days after service on the garnishee, exclusive of the day
                       28 of service, and to file the original with the clerk of this court either before service on


                                                                           1
                                                                                                           2:20-cv-01374
                            Case 2:20-mc-00016-UA Document 5-1 Filed 05/15/20 Page 2 of 3 Page ID #:16




                        1 the attorney or immediately thereafter, stating whether the garnishee is indebted to
                        2 KFIR MOYAL ART GALLERY INC. at the time of the answer or was indebted at
                        3 the time of service of the writ, or at any time between such times, and in what sum and
                        4 what tangible and intangible personal property of the defendant the garnishee is in
                        5 possession or control of at the time of the answer or had at the time of service of this
                        6 writ, or at any time between such times, and whether the garnishee knows of any other
                        7 person indebted to the defendant or who may be in possession or control of any of the
                        8 property of the defendant. The amount set in plaintiff’s motion is $235,640.55.
          NEW YORK




                        9
                       10                                                               CLERK OF COURT
                       11
         TENNESSEE




                       12
                       13 Date
SRIPLAW




                       14 :
 FLORIDA




                                                                            Signature of Clerk or Deputy Clerk

                       15
                       16
          GEORGIA




                       17
                       18
          CALIFORNIA




                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28


                                                                       2
                                                                                                                 2:20-cv-01374
                            Case 2:20-mc-00016-UA Document 5-1 Filed 05/15/20 Page 3 of 3 Page ID #:17



                                                                         PROOF OF SERVICE
                        1
                        2 This writ of garnishment to , Garnishee was served by me:
                        3
                        4                 I personally served the Writ of Garnishment on the individual at (place)

                        5                                                            on (date)                        ; or
                        6
                        7                  I left the Writ of Garnishment at the individual’s
                        8            residence or usual place of abode, awith
                                                                            person   of suitable age and discretion who
                                                                                (name)
          NEW YORK




                                        on                      , and mailed a copy to the individual’s last known
                        9                                                resides there,
                                       (date)
                                                                address; or
                       10
                       11                 I served the Writ of                                                                , who
         TENNESSEE




                       12            Garnishment on (name of individual)                                                      is
                       13             designated by law to accept service of process on
SRIPLAW
 FLORIDA




                       14
                                      behalf of (name of organization)
                       15                                                                                            ; or
                                                                                     on (date)
                       16
          GEORGIA




                       17                 Other
                       18              (specify):
          CALIFORNIA




                       19
                                      I declare under penalty of perjury that this information is true.
                       20
                       21     Date
                                                                                              Server’s signature
                       22
                       23
                                                                                            Printed name and title
                       24
                       25
                       26                                                                 Server’s address
                       27     Additional information regarding attempted service, etc:
                       28


                                                                                3
                                                                                                                             2:20-cv-01374
